DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/22/2021 has been entered.

Response to Amendment
Applicant has amended claims 1, 8, 11, 18 and 20; and added new claims 21 and 22 in the amendment filed on 1/22/2021. Claims 1-22 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 1/22/2021 with respect to claims 1-22 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 1, 11 and 20 recite the amended limitations of “when the data stored in the first data storage service that corresponds to the received first storage-agnostic metadata and the data stored in the second data storage service that corresponds to the received second storage-agnostic metadata are both determined to have settled according to the predetermined one of the sequence of ordered agreements, executing a comparison of the received first and second storage-agnostic metadata to determine whether the received first storage-agnostic metadata is equivalent to the received second storage-agnostic metadata;
	when the comparison indicates that the received first storage-agnostic metadata is not equivalent to the received second storage-agnostic metadata, carrying out a selected action to bring the data stored in the first data storage service that corresponds to the received first storage-agnostic metadata and the data stored in the second data storage service that corresponds to the received second storage-agnostic metadata into equivalency”, which the underlined features are not defined in the applicant’s instant disclosure. However, the ¶¶ 0080 – 0081, and Figure 4 in the applicant’s instant disclosure define as “execute a comparison of the stored first and second metadata when the data stored in the first data storage service that corresponds to the first metadata and the data stored in the second data storage service that corresponds to the second metadata have been determined to have settled according to the predetermined one of the sequence of ordered agreements; and carry out a selected action depending upon a result of the comparison”. Clarification or correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 11 and 20 recite an amended phrase of “storage-agnostic metadata”, which is indefinite because the claims and the specification do not clearly redefine the phase. The claims and the specification provide no guidance as to how the “storage-agnostic metadata” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	Claims 1, 11 and 20 recite an amended limitation of “when the comparison indicates that the received first storage-agnostic metadata is not equivalent to the received second storage-agnostic metadata, carrying out a selected action to bring the data stored in the first data storage service that corresponds to the received first storage-agnostic metadata and the data stored in the second data storage service that corresponds to the received second storage-agnostic metadata into equivalency”, which renders the claims indefinite. The claims provide no guidance as to how the step “carrying out a selected action” is to be accomplished; and how “a selected action” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims 2-10, 12-19, and 21-22 are also rejected because they do not remedy the deficiencies inherited by their parent claims 1, 11 and 20 respectively.

Allowable Subject Matter
Claim 1-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's Remarks filed on January 22, 2021 (i.e., pages 8 and 9) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior art of record such as Drobychev et al. (US No. 2011/0196828 A1). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/12/2021